Citation Nr: 1234466	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO. 08-39 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for bilateral hearing loss.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from December 1941 to November 1945. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and August 2008 by the VA RO in Houston, Texas.

The Veteran provided testimony at an August 2009 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

This case was the subject of Board remands dated in October 2009 and March 2011. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. For the full pendency of the Veteran's initial rating claim, he has demonstrated level VI hearing in the right ear and level VII hearing in the left ear.

2. The rating criteria for hearing loss and tinnitus reasonably describe the Veteran's disability level and symptomatology, and there are no unusual or exceptional factors that render the application of the schedular criteria standards impractical.

3. The preponderance of the evidence shows that that the Veteran is not unable to secure or maintain substantially gainful employment by reason of his service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 30 percent for bilateral hearing loss disability are not met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).

2. The criteria for entitlement to a TDIU are not met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision the Board finds that the schedular criteria for a rating in excess of 30 percent for bilateral hearing loss are not met or approximated. The Board further finds that the preponderance of the evidence shows that there are no unusual or exceptional factors that render the application of the schedular criteria standards impractical. Additionally, the preponderance of the evidence shows that that the Veteran is not unable to secure or maintain substantially gainful employment by reason of his service-connected disabilities. Accordingly, with consideration of the criteria for both schedular and extraschedular ratings, the Board denies the Veteran's claims for a higher initial rating for bilateral hearing loss and for a TDIU.

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).

A June 2006 VCAA letter explained the evidence necessary to substantiate the claim for service connection for bilateral hearing loss disability. This letter also informed the Veteran of his and VA's respective duties for obtaining evidence. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In addition, the letter was provided prior to initial adjudication of the claim and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The RO granted the claim for service connection for bilateral hearing loss disability in April 2007, so that the claim was not only substantiated, it was proven. The purpose of VCAA notice, originally provided to the Veteran in June 2006, had been fulfilled. Thus no further VCAA notice was required with respect to the claim. The current appeal arises from a notice of disagreement with the assignment of an initial rating of 30 percent, and does not give rise to a further duty to notify under the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises upon receipt of a notice of disagreement). 

The Veteran's claim for a TDIU was received in January 2008. A March 2008 VCAA letter explained the evidence necessary to substantiate the claim for a TDIU. This letter also informed the Veteran of his and VA's respective duties for obtaining evidence. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In addition, the letter was provided prior to initial adjudication of the claim in August 2008 and explained how a disability rating is determined and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Thus, VA met its duty to notify with respect to the claim for a TDIU.

With regard to the duty to assist, the claims file contains service treatment records, reports of VA post-service treatment, reports of private treatment, and reports of VA examinations. The Board has found nothing to suggest that there is any outstanding available evidence with respect to the Veteran's claims. See 38 U.S.C.A. § 5103A(a)-(c). The RO/AMC has obtained the record of treatment by Dr. Owens identified by the Veteran, and has verified that this is the only record of his of treatment with the Veteran, in compliance with the Board's remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998) (claimant entitled to compliance with remand instructions). In addition, the RO has obtained identified records of VA treatment, or, for the period from January 2011 to April 2011, ascertained by contacting the VA Medical Center that it is reasonably certain that such records do not exist, also in compliance with the Board's remand instructions. Stegall v. West, 11 Vet. App. at 271. 

Further, the RO/AMC has provided the Veteran a VA examination and obtained addendum opinions as to the impact of the Veteran's hearing loss disability and tinnitus on his social and occupational functioning and on his employability, and on the matter of a private audiogram that differs substantially from the results of audiograms at VA examinations. With respect to the VA examination, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The opinions are based on a review of the claims file and results of examination of the Veteran, and are well-reasoned and consistent with the evidence of record. They are therefore are in substantial compliance with the Board's remand instructions and adequate for the purpose of adjudication of his claims. Stegall v. West, 11 Vet. App. at 271. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims. Essentially, all available evidence that could substantiate each claim has been obtained. There is no indication in the claims file that there are additional available relevant records that have not yet been obtained.

Merits of the Claims

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). A claim such as this one, placed in appellate status by disagreement with the initial rating award and not yet ultimately resolved, is an original claim as opposed to a new claim for increase. Fenderson v. West, 12 Vet. App. 119 (1999). In such cases, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Id. 

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second. 38 C.F.R. § 4.85.

To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100. The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Examinations are conducted using the controlled speech discrimination tests (Maryland CNC), together with the results of the puretone audiometry test. The horizontal lines in table VI, referenced in 38 C.F.R. § 4.85, represent nine categories of percent of discrimination based upon the controlled speech discrimination test. The vertical columns in table VI represent nine categories of decibel loss based upon the puretone audiometry test. The numeric designation of impaired efficiency (I through XI) will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to puretone decibel loss; thus, for example, with a percent of discrimination of 70 and average puretone decibel loss of 64, the numeric designation is V for one ear. The same procedure will be followed for the other ear. The numeric designations are then applied to table VII, also referenced in 38 C.F.R. § 4.85, to determine the veteran's disability rating.

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately. In the latter instance, that numeral will then be elevated to the next highest Roman numeral. 38 C.F.R. § 4.86(a) and (b)  (exceptional patterns of hearing impairment).

A TDIU is warranted where the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of service-connected disability. 38 C.F.R. §§ 3.340, 3.341, 4.16. A total disability rating may be assigned where the schedular rating is less than total and when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided, however, that if there is only one such disability, it must be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the  rating to 70 percent or more. 38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 38 C.F.R. § 4.16(a).

The ability to overcome the handicap of disability varies widely among individuals. The rating, however, is based primarily upon the  average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual  success in overcoming it. However, full consideration must be given to  unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effect of combinations of disability. Total disability will be considered to exist when there is present any  impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided, that permanent total disability shall be taken to exist when  the impairment is reasonably certain to continue throughout the life of the disabled person. The following will be considered to be permanent total disability: the permanent loss of the use of both hands, or of both feet, or of one hand and one foot, or of the sight of both eyes, or becoming permanently helpless or permanently bedridden. Other total disability ratings are scheduled in the various bodily systems of this schedule. 38 C.F.R. § 4.15.

Substantially gainful employment is that which is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the veteran resides. Moore (Robert) v. Derwinski, 1 Vet. App. 356 (1991). This suggests a living wage. Ferraro v. Derwinski, 1 Vet. App. 326, 332. Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a). The ability to work sporadically or obtain marginal employment is not substantially gainful employment. Moore, 1 Vet. App. at 358. The question in a total rating case based upon individual unemployability due to service-connected disability is whether the veteran is capable of performing the physical and mental acts required by employment and not whether the veteran is, in fact, employed. See Van Hoose v. Brown, 4 Vet. App. 361 (1993). A TDIU requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level. Id. (citing 38 C.F.R. §§ 4.1, 4.15).

A TDIU requires that the veteran's service-connected disabilities are sufficient to produce unemployability without regard to advancing age or nonservice-connected disability. 38 C.F.R. §§ 3.340, 3.341, 4.16.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. Thus, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards of 38 C.F.R. § 4.16(a). 38 C.F.R. § 4.16(b).


Higher Initial Rating

In a July 2011 VA addendum examination opinion, the chief of audiological and speech pathology at a VA Medical Center reviewed the claims file, including results of VA audiological testing from 2006 through 2011. She noted that for the opinion requested, new audiological testing in addition to that conducted in April 2011 was not required. She opined that the hearing loss measured for the Veteran prevents hearing and understanding conversation at normal loudness of 50-60 dBHL. She further indicated that she reviewed audiological test results obtained in the office of Terry Owens, MD, on February 14, 2011. 

The reviewing clinician opined that the results from the office of Terry Owens, MD, should not be used for adjudication purposes because only air conduction threshold information was reported; no speech thresholds or bone conduction thresholds were reported for cross check of the air conduction thresholds. She opined that VA cannot determine the validity of the air conduction thresholds with no cross check; she elaborated that early research shows pure tone threshold averages should fall within 6-8 dB of speech reception thresholds (SRT). She also noted that no word recognition scores were reported. She opined that even when a patient offers air conduction thresholds showing a profound hearing loss, word recognition should be attempted to help support the validity of the threshold information and better define the Veteran's communication status. 

By comparison, she asserted, audiologists at the Michael E. DeBakey VA Medical Center have tested the Veteran four times between 2006 and 2011. Each time he was tested, a modified procedure for presentation of Maryland CNC words was used to allow pauses during the test and repetitions of stimulus phrases; he routinely responds to a stimulus phrase the second time it is presented. Results show:

                             RIGHT EAR                                            LEFT EAR
VAMC:  
             .5k  1k   2k  3k   4k  SRT  CNC%       .5    1k   2k   3k    4k   SRT CNC%
10/2006    55    65   70   80   80    62     78%       55  55   75   90    95     62     68%
7/2008      55    65   70   70   75    62     76%       50  55   70   85    95     60     68%
5/2010      60    65   70   80   85    66     78%       60  60   75   90   100    62     68%
4/2011      60    65   70   80   85    66     cne*       60  65   75   90   100    62     cne*
Office of T. Owens, MD:
2/ 2011     100  110   NR  NR   NR   ?        ?      105 110  NR NR   NR    ?          ?

*Veteran would not respond to words even when presented at very loud levels.
Because air conduction thresholds had not changed since 2010, the word recognition scores obtained in 2010 were reported in 2011.

The Board notes that the May 2010 results reported by the chief audiologist in May 2011 are more favorable than the results of the audiologist who reported those results in May 2010, and the May 2010 results reported in May 2010 were exactly the same as those reported in July 2008, indicating the possibility of a transcription error. The Board will therefore use the more favorable May 2010 results reported by the chief audiologist in July 2011.

It was noted that tympanograms showed reduced middle ear compliance, and distortion product otoacoustic emissions were absent, as they would be for any loss greater than a mild one. 

The reviewing VA chief audiologist reported that test results obtained at the VAMC consistently showed a moderate to severe sensorineural hearing loss in the right ear with fair word recognition and a moderate to profound sensorineural hearing loss in the left ear with fair to poor word recognition. She noted that hearing aids were issued in 2006. She asserted that the hearing loss measured for the Veteran prevented hearing and understanding conversation at normal loudness of 50-60 dBHL, and that it also interferes with word understanding in any type of competing noise. She found that he would have difficulty hearing spoken guidance, or instructions or comments from other workers or family members when in noise; he would also have difficulty understanding telephone communication since one cannot read lips and facial expressions of the other talker during telephone exchanges.

However, she opined that if the Veteran wears his hearing aids and understands the topic at hand, the hearing loss should not interfere with completion of physical or sedentary work. When using hearing aids, he should be able to converse with others when seated within 4-6 feet of them, background noise is very soft or non-existent, and all take turns talking.

She concluded that the Veteran's hearing loss and tinnitus alone would not preclude his obtaining and maintaining substantially gainful employment. She explained that she routinely sees Veterans with the same degree of hearing loss who maintain substantially gainful employment. She stated that jobs that do not require intensive communication throughout the day might include carpenter, machinist, bookkeeper, and legal assistant; once instructions are received the employee is able to complete the job independently. She added that when the Veteran uses his hearing aids, he should understand about 70% of conversation at normal conversational loudness with no visual input, as he did when repeating CNC words during testing.

The Board finds of high probative weight the July 2011 opinion of the VA chief audiologist that the results from the office of Terry Owens, MD, should not be used for adjudication purposes because only air conduction threshold information was reported; no speech thresholds or bone conduction thresholds were reported for cross check of the air conduction thresholds. She reviewed medical evidence and medical principles, and specific test results, to indicate that the test results from the office of Dr. Owens were not sufficiently validated to be used for VA adjudication purposes. She also noted the many VA audiological examination results that were consistent with one another and properly validated, which showed a consistent disability picture. For these reasons the Board finds the audiological results from Dr. Owens's office to be of very little probative value, other than to show that the Veteran does have a substantial hearing loss disability, as compared to the more consistent and better-validated reported VA audiological examination results. 

The results of VA examination audiological results are reported above, as related in the chart by the VA chief audiologist in her medical opinion provided in July 2011.

For all reported audiological results, aside from the one set of results reported by Dr. Owens's office, which the Board has found not suitable for adjudication purposes and of very limited probative value, the schedular criteria for a rating of 30 percent, but no more, are met for the Veteran's bilateral hearing loss disability. Applying the results from the 2010 and 2011 examinations, which are the results most favorable to the Veteran's claim for a higher initial rating, for the four frequencies 1000, 2000, 30000 and 4000 hertz, as tested and most favorable to the Veteran's claim in April 2011, the average pure tone thresholds for the 2011 examination for the right ear are 75 decibels and for the left ear are 83 (rounded up from 82.5) decibels. The most favorable speech recognition scores, as last reliably measured, at the May 2010 examination, were 78 percent in the right ear and 70 percent in the left ear. As the pure tone thresholds at each of the frequencies 1000, 2000, 3000 and 4000 hertz is 55 decibels or greater, 38 C.F.R.§ 4.86 (exceptional patterns of hearing impairment) is for consideration. Using table VIa, which is more favorable than Table VI, the Veteran has level VI hearing in the right ear and level VII hearing in the left ear. Applying table VII, a schedular rating of 30 percent, and no more, is therefore warranted. The criteria for the next higher schedular rating of 40 percent are not met or approximated. At no time during the pendency of the Veteran's initial rating claim have the schedular criteria for the next higher rating of 40 percent been met or approximated; thus a higher initial schedular rating, either on a staged basis or for the full period of the appeal, is not warranted. Fenderson v. West, 12 Vet. App. 119 (1999).

At his August 2009 Board hearing, the Veteran asserted that his hearing loss caused him to retire from his clerical job with the railroad because he could not advance any further due to his hearing loss, and that when he looked for a job after he retired he could not get hired because of his hearing aids. He said his hearing loss impacted his daily activities in that he could not watch television with his wife because he had to turn the television up too loud. He also said that he only drives when someone is with him because he could not hear the horns of the cars of other drivers. He indicated that he does volunteer work with the Shriners. 

Given the Veteran's description of his hearing loss on his lifestyle and employability and the results indicated by a private clinician in February 2011 (discussed above), this matter was referred to the Director, Compensation and Pension, for extraschedular consideration for his hearing loss disability. Specifically, in April 2012, this matter was referred to the Director, Compensation and Pension, for extraschedular consideration of the Veteran's claims for an initial rating in excess of 30 percent for hearing loss and for a TDIU. 

In August 2012, the office of the Director, Compensation and Pension, prepared a detailed memorandum and found that an extraschedular rating was not warranted for any of the Veteran's service-connected disabilities or for a TDIU. The office of the Director further noted that in March 2011 a duty to assist letter was sent to the Veteran requesting his employment and education history, but the Veteran never responded. It was also noted that the RO/AMC contacted the office of Dr. Owens and confirmed that the February 2011 records obtained from Dr. Owens's office were the only records that office had pertaining to treatment of the Veteran.

The office of the Director referenced the opinion of the VA chief audiologist who provided the July 2011 examination addendum opinion, noting her findings that the audiological test results from the office of Dr. Owens were not sufficient for adjudication purposes and contained no cross-checks for validity, and that the Veteran's hearing loss and tinnitus alone would not preclude the Veteran from obtaining and maintaining substantially gainful employment. 

The office of the Director noted the July 2011 chief audiologist's opinion that the Veteran's hearing loss and tinnitus would not preclude substantially gainful employment. It was noted that the Veteran had not worked since 1983 after working for over 30 years in the same office and was not in receipt of SSA disability benefits. It was noted that the Veteran worked as a water tender (boiler and turbine maintenance) while in the military and in a railroad office for 38 years after discharge. The office of the Director found the July 2011 VA medical opinion to be consistent with the Veteran being capable of obtaining and maintaining substantially gainful employment with consideration of the impact of his service-connected disabilities. The office of the Director further found that there was nothing to indicate that the symptomatology of the Veteran was not wholly contemplated by the rating schedule, and further noted with respect to the Veteran's service-connected hearing loss and tinnitus that there was shown no marked interference with employment, frequent periods of hospitalization, or unusual or exceptional disability patterns. These findings of the office of the Director are well-explained and consistent with the evidence of record, and are therefore are factual determinations that the Board adopts as being of significant probative value.

The Board finds the July 2011opinion of the VA chief audiologist to be highly probative and of significant probative weight because it is clearly reasoned, based on a review of treatment and audiological results addressing the full pendency of the Veteran's claim, and based on the audiologist's personal experience as to the level of practical impairment and ability to work as compared similarly disabled Veteran. She concluded that the Veteran's hearing loss and tinnitus alone would not preclude his obtaining and maintaining substantially gainful employment. She explained that she routinely sees Veterans with the same degree of hearing loss who maintain substantially gainful employment. There is no indication of exceptional or unusual factors not contemplated by the rating criteria; the Veteran's disability is manifested by hearing loss, manifested by lowered hearing thresholds, associated with his hearing loss disability. With these considerations in mind, the Board finds that the preponderance of the evidence is against the claim for an extraschedular rating for bilateral hearing loss, and that an extraschedular rating for service-connected bilateral hearing loss disability is not warranted. See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008) (if the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate). 


TDIU

With respect to the Veteran's claim for a TDIU, the schedular criteria for a TDIU are not met or approximated. He is service-connected for bilateral hearing loss disability, rated as 30 percent disabling, and tinnitus, rated as 10 percent disabling, for a combined rating of 40 percent. See 38 C.F.R. § 4.16; 38 C.F.R. § 4.25 (combined ratings table). The Board therefore will consider whether an extraschedular TDIU is warranted. See 38 C.F.R. § 4.16(b).

Given the Veteran's description of his hearing loss on his lifestyle and employability and the audiological results indicated by a private clinician in February 2011, this matter was referred to the Director, Compensation and Pension, for extraschedular consideration of a TDIU. In April 2011 the office of the Director found that extraschedular consideration was not warranted, based largely on the Veteran's employment history and the medical opinion of the July 2011 VA chief audiologist, as discussed in more detail above.

The Board finds the July 2011opinion of the chief audiologist to be highly probative and of significant probative weight because it is clearly reasoned, based on a review of treatment and audiological results for the full pendency of the Veteran's claim, and based on the audiologist's personal experience as to the level of practical impairment and ability to work of similarly disabled veterans. She concluded that the Veteran's hearing loss and tinnitus alone would not preclude his obtaining and maintaining substantially gainful employment. She explained that she routinely sees Veterans with the same degree of hearing loss who maintain substantially gainful employment. She noted that a job where someone receives directions and then is expected to carry out certain tasks would not be significantly impacted by someone with the Veteran's hearing loss disability. This is the type of work described by the Veteran-clerical work at the railroad. Though the Veteran has indicated he could not advance at the railroad due to his hearing loss, he has provided no specifics as to why this is so, and has also essentially provided probative testimony that he was able to maintain substantially gainful employment for decades notwithstanding his hearing loss disability. To the extent his hearing loss disability and tinnitus were clearly a subsnantial impairment, this was considered by assignemnet of a schedular rating of 40 percent.

As directed by the Board, the Veteran was afforded an opportunity in March 2011 by the RO/AMC to provide information pertaining to his employment history education, vocational attainment, and other factors that could affect the impact of his service-connected hearing loss and tinnitus on employability. He did not respond to the RO/AMC's March 2011 letter. The Board and the office of the Director therefore have been limited to the evidence and facts already of record.

As the office of the Director, Compensation and Pension noted, the Veteran worked as a water tender (boiler and turbine maintenance) during active service, and in a railroad office for 38 years after discharge, and a review of information shared with the Social Security Administration (SSA) shows that he is not in receipt of SSA disability benefits. At his August 2009 hearing before the undersigned, the Veteran elaborated that his work at Southern Pacific Railroad was clerical work. He asserted that he retired early because he could not advance any further as a result of his hearing. He stated that he tried to find employment after he retired but could not get hired because of his hearing aids.

The Board finds that the preponderance of the evidence shows that the Veteran is not unable to secure or maintain substantially gainful employment due to his service-connected hearing loss and tinnitus. This is in part based on his ability to maintain employment for 38 years and retire from the railroad; from the nature of his employment at which he was able to maintain on a decades-long basis, clerical employment, where he could receive directions and then carry them out; and based on the medical opinion of the VA chief audiologist, including based on her clinical experience, that she routinely sees Veterans with the level of impairment demonstrated by the Veteran that are able to maintain substantially gainful employment. 

The Board finds these aspects of the evidence more probative than the Veteran's lay-perception that he could not obtain employment after he retired because of his hearing aids; he did not have the clinical experience of the VA examiner who had observed many similarly disabled Veterans securing and maintaining substantially gainful employment. Based on these findings, the Board finds that the preponderance of the evidence is against the claim for an extraschedular TDIU.


ORDER

Entitlement to an initial rating in excess of 30 percent for bilateral hearing loss is denied.

Entitlement to a TDIU is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


